PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D899,507
Issue Date: 2020 Oct 20
Application No. 29/639,355
Filed: 6 Mar 2018
For: HINGE ELEMENT FOR GLASSES

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.55(g), filed December 14, 2020, to accept a certified copy of a foreign application.

The petition is DISMISSED.

37 CFR 1.55(g)(1) provides that:

The claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 must, in any event, be filed within the pendency of the application, unless filed with a petition under paragraph (e) or (f) of this section, or with a petition accompanied by the fee set forth in § 1.17(g) which includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in a design application. If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and § 1.323 .

Accordingly, a grantable petition under 37 CFR 1.55(g) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

With the present petition, applicant submitted: (1) a certified copy of the foreign application; (2) a brief explanation as to the good and sufficient cause for the delay; and (3) the required petition fee. 

As the application has issued as a patent, a certificate of correction, and the required certificate of correction fee, is required to be filed in order to correct the priority claim. A renewed petition should be filed, accompanied by the certificate of correction and certificate of correction fee.



Further correspondence with respect to this matter should be addressed as follows:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this decision should be directed to the undersigned Attorney Advisor at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

/RYAN D WALSH/Primary Examiner, Art Unit 2852